Citation Nr: 0530359	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for b-cell small 
lymphocytic lymphoma/chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran served on active duty from August 1985 to May 
1988.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

As noted by the veteran, the most recent correspondence from 
VA did not contain the veteran's proper address.  The 
veteran's correct address is noted on page ten of the August 
2005 Board videoconference hearing transcript.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that she developed the cancers on appeal 
as a result of exposure to radiation associated with the 
April 1986 Chernobyl nuclear accident.  Records indicate that 
the veteran was stationed in the Wiesbaden, Germany area from 
January 1986 to May 1988.

A health professional (E.J.S., Ph.D.) has indicated 
(including in a September 25, 2001 letter) that the veteran's 
cancers were likely caused by "the cumulative internal 
exposure to the massive fallout of bone-seeking radio-
isotopes present in the diet produced" by the April 1986 
Chernobyl nuclear plant accident.

Based on the foregoing, and as requested by the veteran's 
representative during the August 2005 Board hearing, the 
Board finds that the provisions of 38 C.F.R. § 3.311 require 
that a dose estimate, with an opinion of etiology, must be 
requested.

Accordingly, the case is hereby REMANDED for the following:

1.  In accordance with 38 C.F.R. § 3.311, 
the claims file should be forwarded to 
VA's Under Secretary for Health for the 
preparation of a dose estimate and an 
opinion from VA's Undersecretary for 
Health as to whether it is at least as 
likely as not that the veteran's cancers 
were caused by radiation exposure in 
service (each of the diagnosed cancers 
should be addressed).  The VA's 
Undersecretary for Health is asked to 
note (and comment upon, if deemed 
appropriate) the September 2001 opinion 
from E.J.S., Ph.D.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the appellant should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
David S. Nelson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


